DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 02/12/2021, with respect to claims 1-15 have been fully considered and are persuasive.  The rejection of claims 1-15 has been withdrawn. 
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest a print interface system comprising: a print area selection engine coupled to the system processor  to: receive a user instruction for printing print data on a user defined print area of a print media; obtain a print area input defining the print area, wherein the print area input indicates a matrix block of a plurality of blocks of a print matrix into which the print media has been logically partitioned, the matrix block indicating where on the print media the print data is to be printed; and provide the print area input to a 
Kusunoki’386 shows an input screen in accordance with operation information on the ratio-range input screen inputted and chooses print position of the data. Kusunoki’386 do not include all the detailed combined limitations included in the claim including a print area selection engine coupled to the system processor  to: receive a user instruction for printing print data on a user defined print area of a print media; obtain a print area input defining the print area, wherein the print area input indicates a matrix block of a plurality of blocks of a print matrix into which the print media has been logically partitioned, the matrix block indicating where on the print media the print data is to be printed; and provide the print area input to a print unit to print the print data on the print media in the matrix block of the print matrix into which the print media has been logically partitioned, therefore this claim is allowable.
Jaeger’549 shows user interface to choose print area rectangle to print. Jaeger’549 do not include all the detailed combined limitations included in the claim including a print area selection engine coupled to the system processor  to: receive a user instruction for printing print data on a user defined print area of a print media; obtain a print area input defining 
Norasak et al. (US 2017/0140255 A1) shows in figures 9, 12A-B and paragraphs [0010] and [0067]-[0068] facilitating the printing of an image on a media print area that is larger than the resident print area of the portable large format printer by dividing the associated image data and media print area of the stationary flat media into a plurality of sectional print zone grids, the portable large format printer is then positioned, and aligned, at each sectional print zone grid to individually print each sectional print zone grid that forms the media print area. Norasak do not include all the detailed combined limitations included in the claim including a print area selection engine coupled to the system processor  to: receive a user instruction for printing print data on a user defined print area of a print media; obtain a print area input defining the print area, wherein the print area input indicates a matrix block of a plurality of blocks of a print matrix into which 
Claims 2-4 depend on allowable claims therefore are also allowed.

Claims 5 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest a method for printing print data in a user defined print area of a print media, the method comprises: receiving, by a print interface system, print instructions from a user for printing the print data on the user defined print area of the print media; obtaining, by the print interface system, a print area input defining the print area, wherein the print area input indicates a matrix block of a plurality of blocks of a print matrix into which the print media has been logically partitioned, the matrix block indicating where on the print media the print data is to be printed; determining, by a print unit, user space coordinates corresponding to the user defined print area, based on the print area input and dimensions of the print media, wherein the user 

Kusunoki’386 shows an input screen in accordance with operation information on the ratio-range input screen inputted and chooses print position of the data. Kusunoki’386 do not include all the detailed combined limitations included in the claim including a receiving, by a print interface system, print instructions from a user for printing the print data on the user defined print area of the print media; obtaining, by the print interface system, a print area input defining the print area, wherein the print area input indicates a matrix block of a plurality of blocks of a print matrix into which the print media has been logically partitioned, the matrix block indicating where on the print media the print data is to be printed; determining, by a print unit, user space coordinates corresponding to the user defined print area, based on the print area input and dimensions of the 
Jaeger’549 shows user interface to choose print area rectangle to print. Jaeger’549 do not include all the detailed combined limitations included in the claim including a receiving, by a print interface system, print instructions from a user for printing the print data on the user defined print area of the print media; obtaining, by the print interface system, a print area input defining the print area, wherein the print area input indicates a matrix block of a plurality of blocks of a print matrix into which the print media has been logically partitioned, the matrix block indicating where on the print media the print data is to be printed; determining, by a print unit, user space coordinates corresponding to the user defined print area, based on the print area input and dimensions of the print media, wherein the user space coordinates indicate a starting point and dimensions for the user 
Norasak et al. (US 2017/0140255 A1) shows in figures 9, 12A-B and paragraphs [0010] and [0067]-[0068] facilitating the printing of an image on a media print area that is larger than the resident print area of the portable large format printer by dividing the associated image data and media print area of the stationary flat media into a plurality of sectional print zone grids, the portable large format printer is then positioned, and aligned, at each sectional print zone grid to individually print each sectional print zone grid that forms the media print area. Norasak do not include all the detailed combined limitations included in the claim including a receiving, by a print interface system, print instructions from a user for printing the print data on the user defined print area of the print media; obtaining, by the print interface system, a print area input defining the print area, wherein the print area input indicates a matrix block of a plurality of blocks of a print matrix into which the print media has been logically partitioned, the matrix block 

Claims 6-10, 12-15 depend on allowable claims therefore are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/IRIANA CRUZ/Primary Examiner, Art Unit 2675